Citation Nr: 1541345	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma, third web right foot.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had active duty training (ADT) from May 1974 to August 1974, and subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A transcript of her hearing has been associated with the record.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During her June 23, 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal with respect to the issue of entitlement to service connection for Morton's neuroma, third web right foot is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the claims of entitlement to service connection for neurology problems exclusive of fibromyalgia symptoms, bilateral hearing loss disability, and fibrocystic breast disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to service connection for Morton's neuroma, third web right foot, and hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to service connection for Morton's neuroma, third web right foot, is dismissed.


REMAND

With respect to the appellant's claim of entitlement to service connection for bilateral hearing loss disability and tinnitus, the Board observes that during her June 2015 hearing, the appellant testified that during her National Guard service, she was exposed to acoustic trauma.  Notably, the appellant has also stated that she experienced hearing loss beginning in 1974, and that it had continued to the present.  Records pertaining to the appellant's National Guard service are not associated with the current electronic file.  Thus, the Board is unable to determine the types of duty she performed and whether she had any periods of active service or other service that might have included acoustic trauma.  Such records, to include documentation of any periods of active duty for service (ACDUTRA) and inactive duty service (INACDUTRA) should be sought.

The appellant has submitted the report of a private audiometric test conducted in March 2009.  It shows the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
55
LEFT
25
25
20
55
45

On VA examination in June 2009, puretone thesholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
60
70
LEFT
30
30
40
60
65

Speech recognition scores were 88 on the right and 84 on the left.  The examiner noted that examination on release from active duty in 1974 suggested normal hearing acuity.  He indicated that there were no records of hearing tests during National Guard service.  He concluded that she was unable to give an opinion as to the onset or cause of the loss.

On VA examination in September 2011, the following puretone thresholds were recorded:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
15
15
20
20
25

Speech recognition scores were 96 percent bilaterally.  The examiner indicated that puretone results were obtained with good reliability and evidenced normal
hearing sensitivity for VA purposes bilaterally.  She further indicated that normal hearing sensitivity was evidenced at separation from the service, and that with the current evaluation being normal, impaired hearing was less likely as not caused by or the result of noise exposure in the military.  Unfortunately, while this examiner acknowledged the results of the 2009 VA examination, she did not reconcile those results with her findings of normal hearing acuity.  Moreover, she did not acknowledge the earlier private test results that seem to support the findings of the 2009 VA examination, nor did she consider the appellant's report that she experienced symptoms of hearing loss and tinnitus during service in 1974 and thereafter.  Thus, the Board concludes that this examination is inadequate for the purpose of deciding this claim, and that an additional examination is necessary.  

Finally, the Board notes that the record contains evidence indicating that the appellant has been in receipt of Social Security Administration disability benefits since 1993.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the appellant's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entities, including the Alabama National Guard, the National Guard Bureau, and the Defense Finance and Accounting Service (DFAS), and request the appellant's complete periods of active duty, active duty for training, and inactive duty for training (by day, month and year) with the Alabama Army National Guard. 

2.  Contact the SSA and request a copy of the appellant's complete SSA disability benefits file, including any administrative decision(s) on the appellant's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the appellant's electronic record.

If VA is unable to secure the records referenced in paragraphs 1 and 2 above, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

3.  Schedule a VA examination to determine the nature and etiology of the appellant's claimed bilateral hearing loss disability and tinnitus.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the appellant, the examiner should indicate whether there is a current diagnosis of bilateral hearing loss disability or tinnitus.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

In discussing his or her rationale, the examiner should specifically address the evidence of record.  Review of the entire claims file is required; however, the examiner's attention is specifically directed to the March 2009 and June 2009 audiology results, as well as the appellant's report of symptoms during service and thereafter.  

4.  Review the examination report to ensure that it addresses the questions posed by the Board.  Any deficiency should be addressed prior to recertification to the Board.  

5.  Readjudicate the appellant's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


